Citation Nr: 0125306	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-09 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for multiple 
subcutaneous lipomas as a result of exposure to herbicides 
including Agent Orange.

2.  Entitlement to an increased disability rating for 
service-connected traumatic arthritis of the left hip, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 RO rating decision which denied 
service connection for multiple subcutaneous lipomas as a 
result of exposure to herbicides including Agent Orange, and 
which denied an increase in a 20 percent disability rating 
for traumatic arthritis of the left hip.  A Board hearing was 
held at the RO (Travel Board hearing) in March 2001.

The issue of entitlement to an increased rating for traumatic 
arthritis of the left hip will be addressed in the remand 
portion of the present Board decision.


FINDINGS OF FACT

Multiple subcutaneous lipomas were not present in service or 
for many years later, and they were not caused by any 
incident of service including claimed herbicide exposure 
during Vietnam service.


CONCLUSION OF LAW

Multiple subcutaneous lipomas were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1116 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran served on active duty in the Army from April 1968 
to June 1970 including service in Vietnam.  Service medical 
records include a pre-induction examination report, dated in 
April 1968, which reflects no skin disorder.  In July 1969, 
the veteran injured his low back and left hip when he jumped 
from a helicopter in Vietnam, and he thereafter received 
treatment for his orthopedic injuries. When treated in 
orthopedic consultation for his back and hip injuries in 
early August 1969, it was noted that the veteran had "jungle 
rot," also described as a fungal infection of the legs and 
abdomen, which was treated with medication.  In September 
1969, the veteran was transferred to another facility for 
further evaluation of his orthopedic injuries.  On physical 
examination at this time, dark pigmented spots were noted on 
the abdomen and lower extremities and a boil was noted on the 
right thigh, both of which were treated with medicated washes 
and scrubs.  On the January 1970 separation examination, 
there were no complaints or findings relevant to skin 
diseases.  The veteran reported that he had been treated for 
boils in Vietnam in 1969.  The skin was normal on clinical 
evaluation.  Later in January 1970, the veteran was treated 
for a resolving abscess of the right buttock.  The remainder 
of service medical records show no skin problems, and the 
veteran was medically discharged from service in June 1970 
due to residuals of his orthopedic injuries.

At a general VA medical examination in June 1971, it was 
noted the skin was clear.  Other post-service medical records 
from the the 1970s show no skin disorder. 

A VA progress note dated in April 1980 reflects a finding of 
small lipomas of both buttocks.  On a June 1980 VA Agent 
Orange examination, the skin was found to be clear.  An April 
1986 VA examination showed no complaints or findings relevant 
to a skin disorder.

In October 1990, the RO received a claim from the veteran for 
compensation based on exposure to Agent Orange.  In a letter 
dated in October 1990, the RO wrote to the veteran and 
explained that exposure to Agent Orange was not in itself a 
disability, indicating that he should identify the disability 
which he felt was caused by exposure to Agent Orange.  

VA outpatient records indicate that multiple lipomas were 
noted in October 1990.  In November 1990, the veteran was 
seen for a complaint of multiple lipomas which he said he had 
for 10 years, and he related that he was exposed to Agent 
Orange in Vietnam.  Examination showed lipomas of the left 
forearm and both buttocks.  The impression was multiple 
lipomas.

In June 1991, the veteran submitted a statement identifying 
the disability for which he was seeking service connection 
due to Agent Orange exposure as tumors on his left arm, right 
and left legs, buttocks, and chest.  

On a July 1991 VA examination, the veteran reported that in 
recent years he had developed small tumors of the arms, 
buttocks, and legs.  On examination, the examiner noted a 
number of small soft tumors of the forearm, buttocks, and 
right thigh.

The veteran underwent a dermatology examination by N. P. 
Bruno, M.D., for VA purposes in July 1991.  The veteran 
provided a history of having developed several lumps under 
the skin on the arm, thighs, and the buttock during the years 
between 1975 and 1978.  Examination revealed several well 
defined mobile nontender subcutaneous tumors.  They were 
located on the left abdomen, left arm, one each on the right 
and left buttock, and several on the posterior thigh.  The 
diagnosis was multiple subcutaneous lipomas.

In February 1992, the veteran underwent a VA Agent Orange 
examination.  He reported that he did not recall seeing any 
aerial spraying while in Vietnam, but he stated that in many 
areas all the vegetation was destroyed and that these areas 
"looked burnt."  He was never told of any Agent Orange or 
defoliant program.  He had not had any industrial or chemical 
exposure.  The veteran provided a history of having been 
diagnosed with pityriasis rosea in January 1988.  On 
examination of the skin, multiple soft tissue nodules on the 
arms, buttocks, and legs were noted.  The diagnosis was 
multiple subcutaneous skin nodules of an unknown or 
undetermined type.

A VA outpatient report from a dermatology clinic, dated in 
April 1992, reflects a diagnosis of subcutaneous tumors -- 
lipomas vs. cysts.

In December 1998, the veteran was examined by S. Freedman, 
M.D., for VA evaluation purposes.  The veteran complained of 
bumps on his left arm, left buttock and thigh, and on his 
abdomen.  He stated that these had been present since his 
time in service and that they are rash-like and cause 
itching.  On examination, the doctor noted that the veteran 
had two fibromas of the left forearm and one fibroma on the 
left buttock, left thigh, and upper quadrant of the abdomen.  
There was no evidence of scars or wounds or any general skin 
disease.  The diagnosis was multiple fibroma of the skin.

In a February 1999 rating decision, the RO denied the claim 
for service connection for multiple subcutaneous lipomas as a 
result of exposure to herbicides.  The veteran appealed this 
decision to the Board.

At a March 2001 hearing before the Board, the veteran 
testified that while in Vietnam planes used to fly overhead 
in the morning and night and that when he and other 
servicemembers awoke in the morning there would be stuff all 
over them and that it tasted bitter.  He stated that he 
believed that it was pesticides that he had been sprayed 
with.  He also stated that he now had bumps under his skin 
all over his stomach and on his buttocks which he associated 
with herbicide exposure.

At the hearing, the veteran submitted VA outpatient treatment 
records, dated from 1997 to 2001, and waived his right to 
have the RO review those records in the first instance.  
38 C.F.R. § 20.1304(c).  There were no complaints or findings 
relevant to a skin disorder among these outpatient records.




Analysis.

The veteran claims service connection for multiple 
subcutaneous lipomas as a result of herbicide (e.g., Agent 
Orange) exposure during his service in Vietnam.  

The file shows that through correspondence, the rating 
decision, and the statement of the case, the RO has notified 
the veteran of the evidence needed to substantiate his claim.  
Medical records have been obtained, the veteran has been 
provided VA examinations, and he has had a personal hearing 
on appeal.  The evidence compiled with respect to the 
veteran's claim does not point to the existence of any 
additional evidence that would be relevant.  The Board is 
satisfied that the facts relevant to the claim have been 
properly developed to the extent possible.  The notice and 
duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 66 Fed. Reg. 45,620, 45,630 (2001) (to be codified 
at 38 C.F.R. § 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be rebuttably presumed 
to have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  See also Chase v. West, 13 Vet.App. 413 (2000); 
McCartt v. West, 12 Vet. App. 164 (1999).

The service medical records from the veteran's 1968-1970 
active duty show several acute and transitory skin conditions 
but are negative for lipomas.  The skin was clear at a post-
service VA examination in 1971, and other medical records 
from the 1970s are negative for lipomas.  The first 
post-service medical evidence showing the presence of lipomas 
is dated in 1980, many years after service.  The veteran 
himself has reported that lipomas first appeared in about the 
late 1970s or around 1980, again many years after service.

The Agent Orange presumption for service incurrence does not 
apply to the veteran's claim for service connection because 
lipomas are not among the listed conditions subject to the 
law.  Service connection might still be possible if actual 
exposure to Agent Orange during service was shown and there 
was medical evidence linking the post-service lipomas to such 
herbicide exposure.  See McCartt, surpa; Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  There is no evidence of record, 
other than the veteran's own testimony, of actual exposure to 
herbicides during service.  Even assuming he had such 
exposure during his Vietnam service, there is no medical 
evidence showing causation between herbicide exposure and the 
lipomas which appeared years after service.  The veteran's 
own lay opinion on causation is not competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

It should be noted that the VA Secretary, under the authority 
of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, 
has considered reports from the National Academy of Sciences 
and other medical and scientific studies when determining 
whether a particular condition should be added to the list of 
diseases related to herbicide exposure.  To date, the body of 
medical and scientific knowledge has not supported a 
relationship between herbicide exposure and lipomas.  The VA 
Secretary has determined there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined that a presumption 
of service connection is warranted.  See 64 Fed. Reg. 59,232 
(1999). 

The weight of the credible evidence demonstrates that the 
veteran's multiple subcutaneous lipomas began many years 
after service and were not caused by any incident of service 
including claimed Agent Orange exposure.  The condition was 
neither incurred in nor aggravataed by service.  As the 
preponderance of the evidence is against the claim for 
service connection for multiple subcutaneous lipomas, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).


ORDER

Service connection for multiple subcutaneous lipomas, 
including as due to herbicide exposure, is denied.


REMAND

The veteran contends that his service-connected traumatic 
arthritis of the left hip is more than 20 percent disabling.  
The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to this claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (2001) (to be codified at 38 C.F.R. § 3.159).

Arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
At the most recent examination conducted for VA evaluation 
purposes in December 1998, the examiner did not report the 
range of motion of the veteran's left hip.  In a February 
2000 VA outpatient treatment records submitted by the veteran 
at his Board hearing, an examiner reported only the range of 
abduction of the left hip and did not report the range of 
flexion or other detailed findings pertaining to the left 
hip.

The Board finds that another VA examination should be 
performed to evaluate the left hip disability.  38 C.F.R. 
§ 4.2.  The examiner should be asked to consider the effects 
of pain and functional loss, as discussed in 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  On remand, any recent treatment records regarding 
the veteran's left hip disability should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Thus this issue is remanded to the RO for the following 
action:

1.  The RO should ask the veteran to 
identify (names, locations, dates) all VA 
and non-VA medical providers who have 
examined or treated him for a left hip 
condition since 1998.  The RO should 
obtain copies of the related medical 
records that are not already on file.  

2.  The RO should have the veteran 
undergo a VA orthopedic examination to 
determine the severity of his traumatic 
arthritis of the left hip.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All findings, 
including range of motion in degrees, 
should be reported in detail.  The 
examiner should note any objective signs 
of left hip pain on motion, and should 
assess the degree of any additional 
limitation of motion due to pain on use 
or during flare-ups.

3.  After the above development has been 
completed, the RO should review the claim 
for an increased rating for traumatic 
arthritis of the left hip.  If the claim 
is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 



